Case 17-21219 Doc131 Filed 04/21/21 Page1of2
Entered: April 21st, 2021

Signed: April 21st, 2021

SO ORDERED

WOT APR2O PRS be

   
   

THOMAS J. CATLIOTA
U.S. BANKRUPTCY JUDGE

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND

Inre: Miscellaneous Proceeding to
Remove Kristine D. Brown, iscellaneous Case No.
Esq., and Substitute William M.

Savage, Esq. as Counsel

 

ORDER GRANTING MISCELLANEOUS PROCEEDING
TO SUBSTITUTE COUNSEL

This matter is before the Court on LOGS LEGAL GROUP LLP’s Miscellaneous
Proceeding to remove Kristine D. Brown, Esq. (Federal Bar No. 14961) and substitute William
M. Savage, Esq. (Federal Bar No. 06335) as Counsel for the parties represented in the cases
listed in Exhibit A filed with the Miscellaneous Proceeding, the lack of opposition thereto and
the record herein, it is

ORDERED that the relief requested in the Miscellaneous Proceeding is GRANTED and

it is further

 
Case 17-21219 Doc131 Filed 04/21/21 Page 2 of 2

ORDERED that the appearance of Kristine D. Brown, Esq. (Federal Bar No. 14961) shail
be removed and the appearance of William M. Savage, Esq. (Federal Bar No. 06335) shall be
entered for each of the represented parties in each of the cases listed in the Exhibit A filed with

the Miscellaneous Pleading.

I ask for this:

4 ttAR? FO AIQK/™

Kristine D. Brown, Esquire :

Federal J.D. Bar No. 14961

LOGS LEGAL GROUP LLP

10021 Balls Ford Road, Suite 200

Manassas, Virginia 20109

(703) 449-5800 / logsecf@logs.com
ee

——=

   

f (William. Savage, Esquire
Federal I.D. Bar Mo. 06335

LOGS LEGAL GROUP LLP

10021 Balls Ford Road, Suite 200
Manassas, Virginia 20109

(703) 449-5800 / logsecf@logs.com

 

Copies to be sent to:

LOGS LEGAL GROUP LLP
10021 Balls Ford Road, Suite 200
Manassas, Virginia 20109

(703) 449-5800

END OF ORDER

 
